Exhibit 10.3
Ally Financial Inc.


ally20191231108a021a.gif [ally20191231108a021a.gif]
Ally Financial Inc.
500 Woodward Avenue, MC : MI-01-10-HR Detroit, MI 48226


<DATE>




<NAME>


Re: Ally Financial Inc. Incentive Compensation Plan - PSU Award


Dear <FIRST NAME>:


1.You have been granted an Award under the Ally Financial Inc. Incentive
Compensation Plan (the “Plan”). A copy of the Plan is included on the Shareworks
website. Capitalized terms not defined in this Award Agreement will have the
meaning set forth in the Plan.


2.Your Award is granted to you as a matter of separate inducement and is not in
lieu of salary or other compensation for your services. By accepting this Award,
you consent to any and all Plan amendments, vesting restrictions, and revisions
to any other term or condition of this Award Agreement that may be required to
comply with federal law or regulation governing compensation, whether such
amendments, restrictions, or revisions are applied prospectively or
retroactively to this or prior Awards. By accepting this Award, you also
acknowledge and agree that it is subject to all of the requirements set forth in
the Enterprise Compensation Policy and that you are subject to all of the
restrictive covenants set forth in Section 13 of the Plan (i.e., non-solicit,
confidentiality, non-disparagement).


3.Your Award is initially being made in the form of Performance Stock Units
(“PSUs”). Your Award will vest on the following vesting schedule: [INSERT]
([each, a] [the] “Vesting Date”), subject to your continued employment with the
Company or one of its Affiliates through the [applicable] Vesting Date (or as
otherwise set forth herein or in the Plan); provided, that the actual number of
PSUs vesting [(such number of PSUs to be within a range of •% to •% of the
number of the Target PSUs (as defined below))] (the “Adjusted PSUs”) will be
determined based on the achievement of the Performance Metrics (as defined in
Exhibit A attached hereto) during the Performance Period (as defined below). For
purposes of this Award Agreement, the “Performance Period” means the period
commencing on [DATE(s)] and ending on [DATE(s)]. Immediately following the end
of the Performance Period, your Adjusted PSUs may, at the discretion of the
Company, convert into [cash, Shares of Restricted Stock, other Awards, or other
property] equal to the number of Adjusted PSUs. Your Adjusted PSUs or [cash,
Shares of Restricted Stock, other Awards, or other property] (as the case may
be) will remain subject to your continued employment with the Company and its
Affiliates through the [applicable] Vesting Date and will be forfeited and
cancelled if you do not remain employed with the Company and its Affiliates
through the [applicable] Vesting Date, except as otherwise explicitly provided
below.


Grant Date:    «Date»
Number of Target PSUs Granted: «Total_Shares» (“Target PSUs”)


4.This Award Agreement will become effective after you have electronically
accepted it via the Shareworks website. If you do not accept this Award
Agreement within 45 days of notification, you will be deemed to have rejected
the Award and this Award Agreement will be null and void and without any further
force or effect.



--------------------------------------------------------------------------------

Exhibit 10.3
Ally Financial Inc.


5.Subject to requirements of any federal laws or regulations and Ally policy
that govern compensation (see paragraph 2 above), and subject to the terms of
the Plan and this Agreement, the Company will deliver the Shares earned with
respect to the Adjusted PSUs or will remove the restrictions imposed on any
Shares of Restricted Stock delivered in respect of your Adjusted PSUs as of the
Vesting Date, in accordance with paragraph 3 above.


6.If on the Grant Date you are considered a material risk taker (“MRT”), in
connection with regulatory guidance and in support of its corporate governance
principles, to the extent that any portion of the Award remains unpaid, Ally
reserves the right to adjust downward the amount of this Award without your
consent to reflect adverse outcomes attributable to inappropriate, excessive, or
imprudent risk taking in which you participated and which was the basis for this
Award. Your Award is also subject to cancellation, recovery, forfeiture, or
repayment consistent with Ally’s recoupment policy contained in the Enterprise
Compensation Policy.


7.Sections 11 and 12 of the Plan provide for the treatment of Awards in the
event of a Termination of Service or Change in Control; provided, however:


    If you experience a Termination of Service without Cause by the Company or a
Qualifying Termination (whether as a result of a Sale of your Business Unit or
otherwise), in each case, other than in connection with a Change in Control,
[all][INSERT portion] of your unvested PSUs or Shares of Restricted Stock under
this Award (as the case may be) will become nonforfeitable on the date of such
Termination of Service and your Award will continue to be earned and vest in
accordance with paragraph 3 of this Award Agreement based on the achievement of
the Performance Metrics (even though you are not employed by the Company or one
of its Affiliates on the [applicable] Vesting Date) and will be settled as of
the [applicable] Vesting Date in accordance with paragraph 5 above; provided,
however, that if, as of the [applicable] Vesting Date, the number of Shares
underlying the Adjusted PSUs or the number of Shares of Restricted Stock that
you hold under this Award (as the case may be) exceeds the number of Shares
underlying the Target PSUs (the number of such excess Shares, the “Above Target
Shares”), then the number of Above Target Shares that will be delivered to you
will be determined by multiplying (a) the number of Above Target Shares by (b) a
fraction, (i) the numerator of which is the number of calendar days during the
[applicable] Performance Period prior the date your termination of employment
and (ii) the denominator of which is the number of calendar days during the
[applicable] Performance Period and any PSUs or Shares under this Award in
excess of this amount will be forfeited and cancelled (the “Excess Adjustment”).
        
8.If the Company pays a dividend on Shares prior to the Vesting Date, you will
be entitled to a dividend equivalent payment in the same amount as the dividend
you would have received if you held the number of Shares, if any, as earned and
vested as of the Vesting Date. These dividends will vest and be paid to you on
the Settlement Date (or such other vesting and settlement date applicable under
paragraph 7 (above), subject to the vesting of your Award. No dividends or
dividend equivalents will be paid to you with respect to any portion of your
Award that is canceled or forfeited. The Company will decide on the form of
payment and may pay dividends or dividend equivalents in Shares, in cash or in a
combination thereof, subject to applicable law.

9.You will have no voting rights with respect to the Shares underlying your
Award unless and until you become the record owner of the Shares underlying your
Award.


10.You may designate a beneficiary using the Shareworks website. If no
beneficiary is designated, or if the Ally determines that the beneficiary
designation is unclear or that the designated beneficiary cannot be located, any
settlement as a result of your death will be made to your estate. The Shareworks
website may also be used for any subsequent change in your beneficiary
designation.


11.The restrictions in Section 13(a) of the Plan on your ability to solicit any
Ally client, customer, or employee for 24 months following your Termination of
Service is grounded in Ally’s significant investment of time, effort, and
expense in establishing client, customer, and employee relationships across
Ally’s lines of



--------------------------------------------------------------------------------

Exhibit 10.3
Ally Financial Inc.


business. As this applies to you, the scope of the restriction on your ability
to solicit Ally clients or customers will run commensurate with the scope of
your responsibilities while employed by Ally. That is, the terms “client or
customer” as used in Section 13(a) (i.e., “(i) solicit any client or customer of
the Company or any Affiliate with respect to a Competitive Activity”) will mean
those clients or customers (whether current or prospective): (i) with whom you
had direct or indirect personal contact within the last 12 months of your
employment with Ally; or (ii) about whom you learned confidential or proprietary
information (including trade secrets) by virtue of your employment with Ally
during the last 12 months of your employment with Ally. The term “solicit” also
will include any communication or other interaction between you and a client or
customer (whether current or prospective) that takes place to make sales to,
perform services for, or otherwise further the business relationship with that
client or customer (whether current or prospective). Notwithstanding Section 21
of the Plan, Section 13(a) is governed by Michigan law without regard to its
conflict of laws provision. An action to enforce or seek damages for breach of
Section 13(a) may only be brought in a federal or state court of competent
jurisdiction in Michigan.


12.By accepting this Award, you understand and acknowledge that your Award is
subject to the rules under Internal Revenue Code Section 409A and Section 19 of
the Plan, and agree and accept all risks (including increased taxes and
penalties) resulting from Internal Revenue Code Section 409A.


13.Except as prohibited by any federal law or regulation that governs
compensation, see paragraph 2 above, your Award is subject to and governed by
the terms and conditions of this Award Agreement and the Plan.


14.By accepting this Award, as evidenced by your signature below, you agree to
abide by the terms and conditions of this Award Agreement and the Plan.




                                Sincerely yours,
                






                                 Kathleen Patterson    
                                Chief HR Officer
                                «Date»




I HAVE READ THE PLAN DOCUMENT AND THIS AWARD AGREEMENT AND I ACCEPT THE AWARD
REFERENCED ABOVE SUBJECT TO THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT AND
THE ALLY FINANCIAL INC. INCENTIVE COMPENSATION PLAN.





Participant Signature (Required)Date (Required)Last Four Digits of SSN or
National ID (Required)







--------------------------------------------------------------------------------

Exhibit 10.3
Ally Financial Inc.


EXHIBIT A


PERFORMANCE METRICS



